Citation Nr: 1450442	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 0 percent disabling prior to May 1, 2014; and rated as 10 percent disabling effective May 1, 2014.

2.  Entitlement to an increased rating for chronic sinusitis, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for allergic rhinitis, currently rated as 10 percent disabling.

4.  Entitlement to service connection for breathing problems.

5.  Entitlement to a higher initial rating for bipolar disorder and secondary generalized anxiety disorder, currently rated as 50 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).   

7.  Entitlement to an earlier effective date for the grant of service connection for left ear hearing loss.

8.  Entitlement to an earlier effective date for the grant of a 10 percent rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for right ear hearing loss, effective July 8, 2003 and established an initial noncompensable rating as of that date.   

The agency of original jurisdiction (AOJ) issued a May 2014 rating decision in which it granted service connection for left ear hearing loss and assigned a 10 percent rating for bilateral hearing loss effective May 1, 2014.  

In a March 2013 rating decision, the RO denied increased ratings for chronic sinusitis and allergic rhinitis, and denied service connection for breathing problems and sleep apnea/sleeping disorder.  In November 2013, the Veteran filed a timely notice of disagreement with regards to these issues.  In a September 2014 communication, the Veteran withdrew his appeal with regard to sleep apnea (VBMS).  The AOJ has yet to issue a statement of the case in response to the Veteran's disagreement with regards to sinusitis, allergic rhinitis, and breathing problems.  

The RO issued a July 2013 rating decision in which it granted service connection for bipolar disorder and secondary generalized anxiety disorder.  It assigned a 50 percent rating for the disability.  In July 2014, the Veteran filed a timely notice of disagreement with regards to the rating assigned (VBMS).  The AOJ has acknowledged the NOD, but has not yet issued a statement of the case.

In a June 2014 statement, the Veteran disagreed with the effective dates for service connection for left ear hearing loss, and for the 10 percent rating for right ear hearing loss.

The issues for which the Veteran has submitted notices of disagreement must be remanded to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

In November 2013 correspondence, and again in his July 2014 notice of disagreement, the Veteran stated that he could not work due to his service-connected disabilities, including those disabilities on appeal.  A TDIU is an element of all claims for increased or higher initial ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran, if he is required to take further action.


REMAND

In its March 2014 Remand, the Board instructed the AOJ to obtain all records of the Veteran's VA treatment for hearing loss, including the specific speech recognition scores and decibel losses found on January 2010 testing.  The AOJ obtained the specific speech recognition scores and decibel losses found on the January 2010 testing.  However, it does not appear that the RO has obtained all the records of the Veteran's VA treatment.

The AOJ issued a June 2014 supplemental statement of the case in which it listed among the evidence: VAMC treatment records, Beckley WV, from June 4, 2001 to May 22, 2014.  The claims files contain only such records through February 2010.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  The record includes VA treatment records dated through March 2013; but these are from the Richmond VA Medical Center, and were not listed in the supplemental statements of the case.  

Consequently, the Board must remand the claims for all records of Veteran's treatment.  If there are no additional treatment records, the RO should so state.  However, since the RO listed treatment records through May 2014 as evidence, and there are no such treatment records in the claims file, the claims must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Insure that all records of VA treatment for the conditions at issue on appeal are in the claims folder (paper or electronic).  Records in the CAPRI system are not part of the claims folder unless uploaded to the claims folder or associated with the paper record.

2.  If newly obtained evidence suggests a change in the Veteran's hearing loss disability, afford him a new examination.

3.  Issue a statement of the case, on the issues of entitlement to service connection for breathing problems, entitlement to increased ratings for chronic sinusitis, allergic rhinitis, bipolar disorder and secondary generalized anxiety disorder, and entitlement to TDIU, an earlier effective date for the grant of service connection for left ear hearing loss and for the grant of a 10 percent rating for bilateral hearing loss disability.  No issue should be certified to the Board, unless there is a timely substantive appeal pertaining to that issue. 

3.  If any claim on appeal remains denied, issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

